

117 HR 2619 IH: Protecting Life and Taxpayers Act of 2021
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2619IN THE HOUSE OF REPRESENTATIVESApril 16, 2021Mrs. Fischbach (for herself, Mrs. Hartzler, Mr. Scalise, Mr. Aderholt, Mr. Hice of Georgia, Mr. Biggs, Mr. LaMalfa, Mr. Mann, Mr. Allen, Mr. Carter of Georgia, Mr. Diaz-Balart, Mr. Mooney, Mr. Hudson, Mr. Kelly of Mississippi, Mr. Bilirakis, Mr. Duncan, Mr. Babin, Mrs. Miller of Illinois, Mr. Jackson, Mr. Waltz, Mrs. Boebert, Mr. LaTurner, Mr. Emmer, Mrs. McClain, Mr. Rose, Mr. Harris, Mrs. Lesko, Mr. Grothman, Mr. Budd, Mr. Owens, and Mr. Stauber) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit Federal funding to entities that do not certify the entities will not perform, or provide any funding to any other entity that performs, an abortion.1.Short titleThis Act may be cited as the Protecting Life and Taxpayers Act of 2021.2.Prohibition on abortion(a)ProhibitionNo Federal funds may be provided (directly or indirectly, including through contract or subcontract) to an entity unless the entity certifies that, during the period for which such funds are provided, the entity will not perform, and will not provide any funds to any other entity that performs, an abortion.(b)ExceptionSubsection (a) does not apply with respect to an abortion where—(1)the pregnancy is the result of rape or incest; or(2)a physician certifies that the woman suffers from a physical disorder, physical injury, or physical illness that would place the woman in danger of death unless an abortion is performed, including a life-threatening physical condition caused by or arising from the pregnancy itself.(c)DefinitionsIn this section, the term entity means the entire legal entity, including any entity that controls, is controlled by, or is under common control with such entity.